In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


          Nos. 06-19-00150-CR, 06-19-00140-CR,
           06-19-00152-CR & 06-19-00113-CR

         LOWELL THOMAS REDDEN, Appellant
                       V.
           THE STATE OF TEXAS, Appellee
                           ******
              EDGAR LEE STARR, Appellant
                         V.
             THE STATE OF TEXAS, Appellee
                           ******
             JOHN ELIE LEBLANC, Appellant
                         V.
             THE STATE OF TEXAS, Appellee
                           ******
        BARON VAUGHAN UTZMAN, Appellant
                      V.
          THE STATE OF TEXAS, Appellee


           On Appeal from the 188th District Court
                     Gregg County, Texas
  Trial Court Nos. 40208-A, 48,108-A, 45834-A, & 48388-A


        Before Morriss, C.J., Burgess and Stevens, JJ.
                                              ORDER
       This Court has before it four separate appeals, conducted by the same trial judge and before

the same official court reporter, Grelyn Freeman. The record in Lowell Thomas Redden v. The

State of Texas, cause number 06-19-00150-CR, was due on September 30, 2019, after this Court

granted one request for extension of time in which to file the record. Freeman has filed a second

extension request, seeking an additional twenty days in which to file the record. The record in

Edgar Lee Starr v. The State of Texas, cause number 06-19-00140-CR, was due on October 1,

2019. Freeman has not filed a request for extension of time to file the record in that case. The

record in John Elie LeBlanc v. The State of Texas, cause number 06-19-00152-CR, is due, after

two extensions, on October 23, 2019. The record in Baron Vaughan Utzman v. The State of Texas,

cause number 06-19-00113-CR, was due on October 4, 2019. Today, Freeman filed a motion to

extend the filing deadline for thirty days.

       The Texas Rules of Appellate Procedure instruct:

       The trial and appellate courts are jointly responsible for ensuring that the appellate
       record is timely filed. The appellate court may extend the deadline to file the record
       if requested by the clerk or reporter. Each extension must not exceed 30 days in an
       ordinary or restricted appeal, or 10 days in an accelerated appeal. The appellate
       court must allow the record to be filed late when the delay is not the appellant’s
       fault, and may do so when the delay is the appellant’s fault. The appellate court
       may enter any order necessary to ensure the timely filing of the appellate record.

TEX. R. APP. P. 35.3(c).

       In light of the condensed time frame in which each of the referenced records is due, we

believe it beneficial to issue a scheduling order for the submission of each of these records. We




                                                 2
therefore order Freeman, official court reporter for the 188th Judicial District Court of Gregg

County, Texas, to prepare and file these records as set out below:

 CAUSE NUMBER                             STYLE                        FILING DEADLINE
 06-19-00152-CR John Elie LeBlanc v. The State of Texas                 October 23, 2019
 06-19-00150-CR Lowell Thomas Redden v. The State of Texas              October 29, 2019
 06-19-00113-CR Baron Vaughan Utzman v. The State of Texas             November 8, 2019
 06-19-00140-CR Edgar Lee Starr v. The State of Texas                  November 15, 2019


       The deadlines set forth in this order are final.

       IT IS SO ORDERED.



                                                      BY THE COURT



Date: October 9, 2019




                                                  3